                                          Case 4:18-cv-07466-YGR Document 29 Filed 01/13/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         OSSIE GILES,
                                   7                                                         Case No. 18-cv-07466-YGR (PR)
                                                         Plaintiff,
                                   8                                                         ORDER DENYING PLAINTIFF’S
                                                  v.                                         MOTION TO COMPEL DISCOVERY
                                   9
                                         G. FORNCROOK, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12          Before the Court is Plaintiff’s filing entitled, “(Proposed) Motion to Order Compelling
Northern District of California
 United States District Court




                                  13   Discovery,” which will be construed as his motion to compel discovery. Dkt. 22. Defendants

                                  14   have opposed Plaintiff’s motion to compel. Dkt. 28. Also before the Court is Defendants’ motion

                                  15   for summary judgement, which Plaintiff has opposed.1 Dkts. 21, 26.

                                  16          In the instant motion to compel, Plaintiff claims that “[D]efendants’ attorney has refused to

                                  17   comply with a discover request . . . or has failed to disclose information required by the rules.”

                                  18   Dkt. 22 at 3. Plaintiff claims he wrote letters to Defendants’ attorney, Deputy Attorney General

                                  19   Michael J. Quinn, on January 23, 2020 as well as February 17 and 18, 2020, in an effort to meet

                                  20   and confer with Defendants relating to these discovery disputes. Id. at 3-4. Plaintiff claims that

                                  21   on February 27, 2000, he spoke with Attorney Quinn on a conference call in which Attorney

                                  22   Quinn “assured [Plaintiff] the corrections had been made with respect to the discrepancies in the

                                  23   [D]efendants’ answers to [P]laintiff’s first set of interrogatories.” Id. at 4-5. Plaintiff’s deposition

                                  24   was then taken on March 16, 2020. Id. at 5. Thereafter, Plaintiff claims that “[o]n March 18,

                                  25

                                  26
                                              1
                                               Since filing his motion to compel, Plaintiff has filed his opposition to Defendants’
                                  27   pending dipositive motion, and the Court notes that he no longer mentions his need for any of the
                                  28   discovery requests in his previously-filed motion to compel. See Dkt. 26.
                                          Case 4:18-cv-07466-YGR Document 29 Filed 01/13/21 Page 2 of 3




                                   1   2020, . . . [he] received nine of the twelve defendant[s’] amended responses to [his] first set of

                                   2   interrogatories . . . .” Id. Plaintiff claims that there were still some other discovery disputes that

                                   3   necessitated him filing the instant motion to compel, but he does not indicate that he met and

                                   4   conferred with Defendants about these discovery disputes prior to filing the motion. Id. at 5-6.

                                   5          Defendants oppose Plaintiff’s motion and confirm that Plaintiff “never attempted to meet

                                   6   and confer with Defendants after receiving the amended responses . . . .” Dkt. 24 at 2. Defendants

                                   7   also claim that Plaintiff’s motion to compel “did not specify the particular responses or objections

                                   8   with which he finds fault, as is required by Northern District Civil Local Rule 37-2.” Id. at 3.

                                   9   Thus, Defendants argues that “because [Plaintiff] has not made a good faith effort to narrow or

                                  10   eliminate the discovery dispute, nor complied with the rules on the form of a motion to compel,

                                  11   the motion should be denied.” Id.

                                  12          Discovery may be taken in accordance with the Federal Rules of Civil Procedure. No
Northern District of California
 United States District Court




                                  13   further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16-1 is required

                                  14   before the parties may conduct discovery. For Plaintiff’s information, the proper manner of

                                  15   promulgating discovery is to send demands for documents or interrogatories (questions asking for

                                  16   specific, factual responses) directly to Defendants’ counsel. See Fed. R. Civ. P. 33-34. The scope

                                  17   of discovery is limited to matters “relevant to the claim or defense of any party . . . . Relevant

                                  18   information need not be admissible at trial if the discovery appears reasonably calculated to lead to

                                  19   the discovery of admissible evidence.” Fed. R. Civ. P. 26(b)(1). Discovery may be further limited

                                  20   by court order if “(i) the discovery sought is unreasonably cumulative or duplicative, or is

                                  21   obtainable from some other source that is more convenient, less burdensome, or less expensive;

                                  22   (ii) the party seeking discovery has had ample opportunity by discovery in the action to obtain the

                                  23   information sought; or (iii) the burden or expense of the proposed discovery outweighs its likely

                                  24   benefit.” Fed. R. Civ. P. 26(b)(2).

                                  25          It is not an effective or appropriate use of the Court’s limited resources for it to oversee all

                                  26   aspects of discovery. Thus, before filing a motion to compel, the moving party must first attempt

                                  27   to resolve the dispute informally with the opposing party. It is only when the parties are unable to

                                  28   resolve the dispute after making a good faith effort to do so should they seek the Court’s
                                                                                          2
                                          Case 4:18-cv-07466-YGR Document 29 Filed 01/13/21 Page 3 of 3




                                   1   intervention. See Fed. R. Civ. P. 37(a)(2)(B); N.D. Cal. Local Rule 37-1. Because Plaintiff is

                                   2   incarcerated, he is not required to meet and confer with Defendants in person. Rather, if

                                   3   Plaintiff’s discovery requests are denied and he intends to pursue a motion to compel, he need

                                   4   only send a letter to Defendants to that effect, offering them one last opportunity to provide him

                                   5   the sought-after information. The letter should state the specific discovery he seeks, and state the

                                   6   reasons that Plaintiff believes he is entitled to such discovery.

                                   7          Here, as the record reflects, Plaintiff did not meet and confer with Defendants about his

                                   8   new discovery disputes before filing his motion to compel, which would have afforded them with

                                   9   a final opportunity to address each request upon which he now asks the Court to rule. Moreover,

                                  10   it may be that Plaintiff has since obtained some sought-after discovery after Defendants filed their

                                  11   motion for summary judgment and accompanying exhibits. As mentioned above, Plaintiff has

                                  12   since opposed the pending dispositive motion, and he no longer raises any of these discovery
Northern District of California
 United States District Court




                                  13   disputes. See Dkt. 26.

                                  14          Accordingly, Plaintiff’s motion to compel is DENIED. Dkt. 22. The Court will resolve

                                  15   the pending motion for summary judgment in a separate written Order.

                                  16          This Order terminates Docket No. 22

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 13, 2021

                                  19                                                     ______________________________________
                                                                                         JUDGE YVONNE GONZALEZ ROGERS
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
